Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-4 are currently pending and are addressed below.
Priority
Acknowledgment is made of applicant's claim for priority application No. CN201811136759.7 filed on 09/27/2018.

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) decomposing a dynamic deformation and geometrically analyzing bending information, deducing an error angle, which are mathematical concept. This judicial exception is not integrated into a practical application because the steps are not performed by any particular structure, the “trajectory generator” is recited at a high level of generality and it merely performing data gathering which does not add a meaningful limitation to the 

Claim 1

Step 1: Statutory Category – Yes 

The claim recites a method.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes 

The claim recites simulating a bending deformation angle… by using a second-order Markov. This limitation, as drafted recites a mathematical operation.

The claim further recites decomposing the dynamic deformation into vibration and bending deformation and establishing an angular velocity model. This limitation, as drafted recites a mathematical operation.

The claim further recites deducing an error angle and substituting the error angle into an expression of coupling error angular velocity. This limitation, as drafted recites a mathematical operation.



Step 2A Prong Two evaluations – Practical Application – No

Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows:

Claim 1 recites the addition element of generating information about an attitude, velocity, and position of inertial navigation systems. This step is a form of data gathering and is insignificant extra-solution activity.




2B Evaluation: Inventive Concept – No

Claims 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (transfer alignment) is not indicative of an inventive concept (significantly more).

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

The additional elements of claims 2-4 constitute further mathematical operations with no further limitations beyond the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ryan Rink/           Primary Examiner, Art Unit 3664